       Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THE ESTATE OF LAURA RATLEY,                  )
by) and through its duly appointed special   )
administrator Robert Ratley; ROBERT          )
RATLEY and AMY RATLEY as heirs               )
at) law of Laura Ratley, deceased; LEAH      )
RATLEY; THE ESTATE OF REBECCA                )
FULCHER, by and through its duly             )
appointed special administrators John        )
Fulcher and Amy Fulcher; JOHN                )
FULCHER and AMY FULCHER as heirs             )
at law of Rebecca Fulcher, deceased; and     )
RYAN FULCHER,                                )
                                             )
             Plaintiffs,                     )
                                             )
v.                                           )      Case No. CV-19-00265-PRW
                                             )
DHAFER M. AWAD, and SHAMROCK                 )
FARMS FOODS COMPANY,                         )
                                             )
             Defendants.                     )

                                        ORDER

      Before the Court are Defendants’ Motions for Judgment on the Pleadings and Briefs

in Support (Dkts. 52 & 63). For the reasons that follow, the Court GRANTS both motions.

                                      Background

      In April 2017, Defendant Shamrock Foods Company dispatched Defendant truck

driver Dhafer M. Awad to drive one of its trucks from Waukesha, Wisconsin, to Commerce

City, Colorado. At some point late on the night of April 4, 2017, a tired Awad pulled his

truck onto the shoulder of the turnpike he was on and parked so that he could rest.

Meanwhile, Ryan Fulcher, Laura Ratley, Leah Ratley, and Rebecca Fulcher were also


                                             1
           Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 2 of 11




westbound on the turnpike returning home after attending a concert in Tulsa. Ryan was

driving. Ryan fell asleep and swerved off the roadway, striking the rear of the parked

Shamrock truck. Laura and Rebecca were killed; Ryan and Leah were injured but survived.

          This lawsuit followed. The survivors and the estates of Laura and Rebecca brought

this action in 2019 against both Shamrock and Awad asserting claims seeking “all damages

which are proper under Oklahoma Law.” 1 The heirs at law have also asserted claims “for

the wrongful death of their daughter[s].” 2

          Plaintiffs in this action are therefore survivors Ryan Fulcher and Leah Ratley, the

Estate of Laura Ratley by and through its duly appointed special administrator Robert

Ratley, Robert Ratley and Amy Ratley as heirs at law of Laura Ratley, and the Estate of

Rebecca Fulcher by and through its duly appointed special administrators John Fulcher and

Amy Fulcher, and John and Amy Fulcher individually as heirs at law of Rebecca Fulcher.

They claim, amongst other things, that Shamrock was negligent by: (1) violating the

Federal Motor Carrier Safety Regulations, and (2) entrusting the tractor-trailer to Awad.

Plaintiffs claim that Shamrock violated the Federal Motor Carrier Safety Regulations by

purportedly “[a]llowing [] Defendant Awad to drive without proper qualifications,”

“[c]onducting an inadequate background check and application investigation,” “[n]ot

properly updating driving records,” “[n]ot performing a proper annual driver review,” and




1
    Compl. (Dkt. 1) ¶¶ 40, 42, at 6.

2
    Id. ¶¶ 41, 43, at 6.

                                               2
          Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 3 of 11




“[n]ot keeping an active proper employment or driver qualification file” 3─which in

substance are negligent hiring, training, supervision, and retention claims. Plaintiffs also

claim that Shamrock is vicariously liable for any tort committed by Awad in the scope of

his employment pursuant to the theory of respondeat superior. In its Answer (Dkt. 25),

Shamrock admits that Awad was acting in the scope of his employment at the time of the

collision. 4

         On August 3, 2020, Defendants filed a Motion for Judgment on the Pleadings (Dkt.

52) pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, asking the Court to

enter judgment in their favor and against Plaintiffs Robert Ratley and Amy Ratley in their

capacity as heirs of the Estate of Laura Ratley, and against Plaintiffs John Fulcher and Amy

Fulcher in their capacity as heirs of the Estate of Rebecca Fulcher (the “Heir Plaintiffs”).

In support of their motion, Defendants essentially argue that the Heir Plaintiffs lack

capacity to sue insofar as Oklahoma’s wrongful death statute 5 authorizes only the personal

representatives—i.e., in this case Plaintiff Robert Ratley, in his capacity as special

administrator for the Estate of Laura Ratley, and Plaintiffs John and Amy Fulcher, in their

capacity as special administrators of the Estate of Rebecca Fulcher (the “Personal

Representative Plaintiffs”)—to maintain this action. Plaintiffs, on the other hand, claim




3
    Compl. (Dkt. 1) ¶ 36.
4
    Answer (Dkt. 25) ¶ 10.
5
    Okla. Stat. tit. 12, § 1053 (2011).


                                             3
        Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 4 of 11




that the Heir Plaintiffs have a right to assert claims in this lawsuit because Oklahoma’s

wrongful death statute authorizes damages for a parent’s grief and loss of companionship.

       Shortly thereafter, on September 2, 2020, Defendants filed another Motion for

Judgment on the Pleadings and Brief in Support (Dkt. 63) pursuant to Rule 12(c), this time

asking the Court to dismiss on state law grounds Plaintiffs’ claims against it for negligent

hiring, training, supervision, and retention. Plaintiffs contest this motion on all fronts in

their Response and now ask the Court to grant them leave to amend their Complaint.

                                        Legal Standard

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” In the Tenth Circuit, “[a] motion for judgment on the pleadings under Rule

12(c) is treated as a motion to dismiss under Rule 12(b)(6).” 6 Accordingly, the Court

“accepts as true all well-pleaded factual allegations in the complaint, ‘resolve[s] all

reasonable inferences in the plaintiff’s favor, and ask[s] whether it is plausible that the

plaintiff is entitled to relief.’” 7 “A claim is facially plausible ‘when the plaintiff pleads




6
 Zevallos v. Allstate Prop. & Cas. Co., 776 F. App’x 559, 561 n.1 (10th Cir. 2019) (quoting
Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000)).
7
 Woodie v. Berkshire Hathaway Homestate Ins. Co., 806 F. App’x 658, 666 (10th Cir.
2020) (quoting Diversey v. Schmidly, 738 F.3d 1196, 1199 (10th Cir. 2013) and citing
Ashcroft v. Iqbal, 556 U.S. 662 (2009) (“To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)))).

                                                4
            Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 5 of 11




factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” 8

           However, unlike with a motion to dismiss, in ruling on a motion for judgment on

the pleadings, the Court may, as the name suggests, consider the answer to the complaint. 9

As Wright and Miller explain:

           As numerous judicial opinions make clear, a Rule 12(c) motion is designed
           to provide a means of disposing of cases when the material facts are not in
           dispute between the parties and a judgment on the merits can be achieved by
           focusing on the content of the competing pleadings, exhibits thereto, matters
           incorporated by reference in the pleadings, whatever is central or integral to
           the claim for relief or defense, and any facts of which the district court will
           take judicial notice. The motion for a judgment on the pleadings only has
           utility when all material allegations of fact are admitted or not controverted
           in the pleadings and only questions of law remain to be decided by the district
           court. 10
                                             Discussion

      I.      Defendants’ Motion for Judgment on the Pleadings (Dkt. 52) regarding capacity
              to sue under Oklahoma’s wrongful death statute.

      With respect to Defendants’ first Motion for Judgment on the Pleadings (Dkt. 52), filed

on August 3, 2020, the Parties dispute the interpretation of Oklahoma’s wrongful death

statute. This presents a question of law: Who may prosecute wrongful death actions on




8
    Id. (quoting Iqbal, 556 U.S. at 678).
9
  See Park Univ. Enterprises, Inc. v. Am. Cas. Co. of Reading, PA, 442 F.3d 1239, 1244
(10th Cir. 2006), abrogated on other grounds by Magnus, Inc. v. Diamond State Ins. Co.,
545 F. App’x. 750 (10th Cir. 2013).
10
     5C Wright & Miller, Federal Practice and Procedure: Civil 3d § 1367 (footnotes omitted).

                                                 5
           Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 6 of 11




behalf of the decedents, Laura Ratley and Rebecca Fulcher? Because this case is grounded

on diversity jurisdiction, Oklahoma law provides the answer. 11

          Title 12, section 1053(A) of the Oklahoma Statutes says that, “[w]hen the death of

one is caused by the wrongful act or omission of another, the personal representative of the

former may maintain an action therefore against the latter . . . if the former might have

maintained an action, had he or she lived, against the latter . . . for an injury for the same

act or omission.” 12 A personal representative is thus authorized to bring a wrongful death

action seeking damages on behalf of both the estate and the decedent’s heirs.

          Further, according to the Oklahoma courts’ interpretation of the wrongful death

statute, “[a] wrongful-death claim may be pressed only by persons authorized to bring it.”13

“By force of § 1053(A), the action may be brought by the personal representative of the

decedent, but if none has been appointed, then by the widow, or where there is no widow,

by the decedent’s next of kin.” 14 Furthermore, “[t]here can be only one wrongful-death

claim and one recovery.” 15 Because “only the authorized representative of a decedent’s

estate may prosecute a wrongful death action under § 1053(A),” a decedent’s heir “is


11
  Blanke v. Alexander, 152 F.3d 1224, 1228 (10th Cir. 1998) (citing Hays v. Jackson Nat’l
Life Ins. Co., 105 F.3d 583, 537 (10th Cir. 1997); Wood v. Eli Lilly & Co., 38 F.3d 510,
512 (10th Cir. 1994)).
12
     Okla. Stat. tit. 12, § 1053(A) (2011).
13
  Ouellette v. State Farm Mut. Automobile Ins. Co., 918 P.2d 1363, 1366 (Okla. 1994)
(emphasis in original).
14
     Id. (citing Okla. Stat. tit. 12 § 1054).
15
  Ouelette, 918 P.2d at 1367 (emphasis in original); Guinn v. Great W. Cas. Co., No.
CIV-09-1198-D, 2010 WL 4363784, at *4 (W.D. Okla. Oct. 27, 2010).

                                                6
        Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 7 of 11




statutorily prohibited from bringing any action on her own.” 16 Thus, the personal

representative, if one has been appointed, is the only proper party to bring both a

survivorship action and a wrongful death action. 17

       Therefore, this lawsuit cannot be maintained by both the Personal Representative

Plaintiffs and the Heir Plaintiffs. 18 As such, the Personal Representative Plaintiffs are the

real parties in interest in this action, and thus the only proper plaintiffs. The Heir Plaintiffs

must therefore be dismissed. 19




16
  Socia v. Traditions, Inc., 109 P.3d 359, 361 (Okla. Civ. App. 2005) (citing Ouelette,
918 P.2d at 1366).
17
  The heir may assert a claim for a share of the proceeds of the administrator’s successful
wrongful death action, but that claim is to be asserted in the “post-recovery phase” of the
action, in which the Court determines the apportionment of the damages under §
1053(D). Id. at 363; see also Plain v. Murphy Family Farms, 296 F.3d 975, 978–79 (10th
Cir.2002) (applying Oklahoma law).
18
   See Cornwell, 2011 WL 2441884, at *2 (“Plaintiff has correctly state that, under
Oklahoma law, either the personal representative of the decedent’s estate or the decedent’s
next of kin may prosecute a wrongful death cause of action. Applying this rule to the instant
case, Mr. Cornwell cannot properly bring this case as plaintiff in both his individual
capacity and his capacity as personal representative of the estate of Renia A. Cornwell; Mr.
Cornwell is a proper plaintiff in only one of his legal capacities.”); Guinn v. Great West
Cas. Co., No. 5:09-cv-01198-D, 2010 WL 4363784, at *4 (W.D. Okla. Oct. 27, 2010)
(dismissing all plaintiffs but the administrator of the decedent’s estate, as she was “the only
proper plaintiff”).
19
   However, their dismissal does not preclude their right to share in recovery of any
damages that may be awarded as a result of this action; if the administrators prevail on the
asserted claims, the apportionment of damages will be considered by the Court at the
appropriate time.

                                               7
            Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 8 of 11




      II.      Defendants’ Motion for Judgment on the Pleadings (Dkt. 63) regarding
               Plaintiffs’ negligence claims.

            With respect to Defendants’ second Motion for Judgment on the Pleadings

(Dkt. 63), filed on September 2, 2020, Shamrock argues, and the Court agrees, that

Plaintiffs’ claims for negligent hiring, training, supervision, and retention claims, asserted

under the Federal Motor Carrier Safety Regulations, must fail as a matter of law under

Jordan v. Cates because Shamrock admits in its Answer that Awad was acting in the scope

of his employment.

            In Jordan v. Cates, the Oklahoma Supreme Court held that “[w]hen an employer

stipulates that an employee is acting within the scope of employment . . . and punitive

damages are available against it under the theory of respondeat superior, an additional

claim for negligent hiring [and retention] exposes the employer to no additional liability.”20

“[W]here the employer stipulates that liability, if any, would be under the respondeat

superior doctrine,” it explained, “any other theory for imposing liability on the employer

[becomes] unnecessary and superfluous.” 21, 22




20
     Jordan v. Cates, 1997 OK 9, ¶ 21, 935 P.2d 289, 294.
21
     Id. ¶ 16, 935 P.2d at 293.
22
   Despite an isolated, non-binding decision to the contrary, see Ramiro v. J.B. Hunt
Transp. Servs., Inc., No. CIV-04-1033-M (W.D. Okla. Nov. 12, 2004), the language of
Jordan v. Cates does not appear to restrict the rule to intentional torts, see Oliver v. Soto,
No. CIV-15-1106-R, 2016 WL 815343, at *2 (W.D. Okla. Feb. 29, 2016) (“This Court
already has rejected Plaintiff’s argument that Jordan is limited to claims based on
employees’ intentional torts.” (citations omitted)); Avery v. Roadrunner Transp. Servs.,
Inc., No. CIV–11–1203–D, 2012 WL 6016899, *3 (W.D. Okla. Dec. 3, 2012) (“Jordan is
not limited to cases involving intentional torts.”); Chamberlain v. Thomas, No. CIV-11-

                                              8
        Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 9 of 11




       Though roundly criticized, 23 now “limited to its facts,” 24 and ripe for

reconsideration, 25 courts continue to recognize Jordan v. Cates as good law requiring

dismissal of negligent hiring, training, supervision, and retention claims where the

employer admits the employee acted in the scope of their employment. 26




1430-HE, 2012 WL 4355908, at *1 (W.D. Okla. Sept. 24, 2012) (“[T]he court’s broad
language [in Jordan v. Cates] does not seem to restrict the rule to intentional torts . . . .”).
23
   See, e.g., Chamberlain v. Thomas, No. CIV-11-1430-HE, 2012 WL 4355908, at *1
(W.D. Okla. Sept. 24, 2012) (“The Jordan rule gives the court some pause. While it is true
that, under either a respondeat superior theory or a negligent hiring/supervision/retention
theory, a successful plaintiff would have to establish the underlying tort—here
negligence—of the agent, the court can envision situations where the punitive damages
exposure of the defendant could differ significantly based on whether the focus of the
punitive damages inquiry was the wrongful/negligent conduct of the agent or the negligent
conduct of the employer. And that focus might well impact, as it did in Jordan, the question
of what evidence is admissible to establish the basis for punitive damages. Against the
backdrop of the general principle, recognized under both federal and Oklahoma law, that a
plaintiff can ordinarily pursue alternate or even inconsistent theories of recovery, and that
he is not ordinarily required to elect his remedies, it seems somewhat anomalous to allow
the defendant to do the election for him.” (footnotes omitted)).
24
   The Oklahoma Supreme Court in Fox v. Mize in word “limit[s] [Jordan v. Cates] to its
facts,” Fox v. Mize, 2018 OK 75, ¶ 14 n.12, 428 P.3d 314, 322 n.12 (“We do take this
opportunity, however, to expressly state that, for now, the holding in Jordan is limited to
its facts.”), while merely declining to extend the holding in Jordan to claims for negligent
entrustment.
25
  See Fox v. Mize, 2018 OK 75, ¶ 14 n.12, 428 P.3d 314, 322 n.12 (declining to reconsider
Jordan v. Cates because the issue was not before it on appeal but “recogniz[ing] the tension
in our case law”).
26
   See, e.g., Sinclair v. Hembree & Hodgson Constr., LLC, No. CIV-18-938-D, 2020 WL
3965010, *2–3 & n.4 (W.D. Okla. July 13, 2020) (holding that Jordan remains good law
after Fox and that a stipulation of vicarious liability bars a negligent hiring, training, and
supervision claim); Annese v. U.S. Xpress, Inc., No. CIV-17-655-C, 2019 WL 1246207, at
*3 (W.D. Okla. Mar. 18, 2019) (dismissing the plaintiff’s negligent hiring claim because
Jordan has not been overruled); Thurmond v. CRST Expedited, Inc., No. CIV-18-1142-R,
2019 WL 6311996, at *1 (W.D. Okla. Nov. 25, 2019) (maintaining the prior status of the

                                               9
         Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 10 of 11




         The import of Jordan v. Cates here is thus clear. Plaintiffs simultaneously assert

claims against Shamrock for negligence under the doctrine of respondeat superior and, in

substance, for negligent hiring, training, supervision, and retention in alleging Shamrock

was negligent by purportedly violating Federal Motor Carrier Safety Regulations. All

Parties agree that Awad was acting within the scope of his employment immediately before

and during the accident. 27 Accordingly, Plaintiffs’ claims for direct liability against

Shamrock (except for negligent entrustment) should be dismissed.

                                         Conclusion

         For the foregoing reasons, the Court GRANTS Defendant Shamrock’s Motions for

Judgment on the Pleadings and Brief in Support (Dkts. 52 & 63). Accordingly, certain

Plaintiffs, including Robert Ratley and Amy Ratley in their capacity as heirs of the Estate

of Laura Ratley, and John Fulcher and Amy Fulcher in their capacity as heirs of the Estate

of Rebecca Fulcher, are DISMISSED from this lawsuit as they are not proper parties in

accordance with Okla. Stat. tit. 12, § 1053(A) (2011). Further, Plaintiffs’ claims that

Shamrock was negligent by violating the Federal Motor Carrier Safety Regulation, i.e.

Plaintiffs’ claims for negligent hiring, training, supervision, and retention, are

DISMISSED. To the extent Plaintiffs wish to amend their Complaint, they may file a

motion requesting permission to do so.




law that a negligent hiring claim is superfluous where an employer stipulates that its
employee was acting within the scope of employment at the time of the accident).
27
     Compl. (Dkt. 1) ¶ 10; Answer (Dkt. 25) ¶ 10.

                                             10
Case 5:19-cv-00265-PRW Document 90 Filed 05/07/21 Page 11 of 11




IT IS SO ORDERED this 7th day of May2021.




                               11
